Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 2, 1974 on the ground that he voluntarily left his employment without good cause. Claimant, a houseman, testified that he was overworked. He presented no medical evidence, however, that the work was too arduous for him. Moreover, he also stated that he left his employment because he was going to Japan for a trip. Furthermore, he admitted that he did not complain to his employer that the work was too hard for him. Thus, substantial evidence supports the finding of the board. Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Reynolds, JJ., concur.